666 S.E.2d 646 (2008)
Barbara SHUFORD, Employee, Plaintiff
v.
REGAL MANUFACTURING COMPANY-WORLDTEX, INC., Employer Crum & Foster, Carrier Wausau Insurance, Carrier, Defendants.
No. 100P08.
Supreme Court of North Carolina.
August 26, 2008.
Lawrence J. Goldman, Charlotte, for Regal Mfg. Co., et al.
Randy D. Duncan, for Shuford.
Taurus E. Becton, Charlotte, for Wausau Ins. Co.

ORDER
Upon consideration of the petition filed on the 10th day of March 2008 by Defendants (Regal Mfg. Co-Worldtex & Crum & Foster) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."